582 F.2d 1043
100 L.R.R.M. (BNA) 2163, 85 Lab.Cas.  P 10,997
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.K. W. NORRIS PRINTING COMPANY, Respondent.
No. 78-1103.
United States Court of Appeals,Sixth Circuit.
Sept. 27, 1978.

Elliott Moore, Deputy Associate Gen. Counsel, Allison Brown, Elizabeth Bunn, N. L. R. B., Washington, D. C., Emil Farkas, Director, Region 9, N. L. R. B., Cincinnati, Ohio, for petitioner.
Robert J. Brown, Smith & Schnacke, Dayton, Ohio, for respondent.
Before PHILLIPS, Chief Judge, LIVELY, Circuit Judge and PECK, Senior Circuit Judge.

ORDER

1
Petitioner has applied for enforcement of its order entered against respondent in Board Nos. 9-CA-10460-1-2 and 9-CA-10658-1-2.  The application was filed on March 16, 1978 and to date respondent has not filed an answer or has otherwise corresponded with this Court in response to the documents filed.


2
Petitioner has now filed a motion for default judgment.  Respondent has not responded to the motion.


3
Upon consideration, it appearing that the motion for default judgment is well-taken, it is ORDERED that the motion be and it hereby is granted and it is further ORDERED that the petition for enforcement be and it hereby is granted.